- - c t
Case 18-36401 Document 17 Fl|ed m TXSB on 12/10/18 FS’MUEE 5 °“'s

ct of Texas
ED

DF.L` l 0 2018
Case Number: 18-36401

C~avid J. Sr:;d:ey, Clerk of Court

Date: 12-10-2018

Reference: Request for Payment Plan to pay the Fee for Chapter 11 Case:
18~36401

Honorable ]udge,

I the debtor, Pragati Vaidya have filed for Bankruptcy, Chapter 11 on Nov
13, 2014. l do not have an attorney at this time. l am looking for a probono
attorney, and l am having a hard time to find one. I am also not from legal
background, so l did not realize that the fee needs to be paid at the time of
filing. l have some amount that I can afford as an installment plan.

l have received the attached letter for filing of fee for an amount of
$1,717.00. As of today, this is a very high amount for me. l request to
please grant me a payment plan so I can pay this each month on 11th day
of the month. I am also attaching Official Form B3A: “Application for
individuals to pay the filing fee in installments”. I am also attaching the
letter that l got notified in the mail about the fee due. lf required I am also
ready to appear for a hearing for the same.

I am taking all necessary actions to continue my case as Well as abide by
the rules. Please grant me as requested.

Yours Sincerely,
Pragati Vaidya
713.306.6336

